The Gymboree Corporation

500 Howard Street

San Francisco, California 94105

 

June 18, 2013

 

Dear Joelle:

 

I am pleased to offer you employment in the position of Chief Operating Officer
(“COO”) of The Gymboree Corporation (the “Company”). In this position, you will
report to the Chief Executive Officer of the Company.

 

Start Date: If you accept our offer, your starting date will be July 15, 2013
(or such other date as is mutually agreed to by the Company and you) (such
starting date, the “Effective Date”).

 

Base Salary: Your initial base salary will be at the rate of $550,000 per year,
payable in accordance with the regular payroll practices of the Company. This
salary will be subject to annual review for increase from time to time in the
discretion of the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”). Such base salary, as from time to time
adjusted, is referred to as “Base Salary.”

 

Annual Bonus: You will be considered annually for a target annual cash bonus
equal to 75% of your Base Salary, with a maximum annual cash bonus equal to 150%
of your Base Salary. The actual amount of your annual cash bonus, if any, will
be based on the attainment of pre-established performance goals as determined by
the Compensation Committee; provided that your annual cash bonus in respect of
fiscal year 2013 will be not less than $250,000. To be eligible to receive the
annual cash bonus, you must be employed on the payment date. Any annual cash
bonus shall be paid as soon as practicable following the completion of the
Company’s audited financial statements for the applicable fiscal year and in all
events during the calendar year in which the applicable fiscal year ends.

 

Sign-On Bonus: You will receive a sign-on bonus in the amount of $100,000
payable in cash on the next regularly scheduled payroll date following the
Effective Date. If you voluntarily terminate employment or your employment is
terminated for Cause (as defined in the Severance Plan) within twelve months of
the Effective Date, you must repay the bonus to the Company within thirty days
following employment termination.

 

Option Grant: As soon as reasonably practicable following the Effective Date,
you will be granted options (“Options”) to acquire 60,000 units (with each unit
(“Unit”) comprised of nine shares of Class A common stock of Giraffe Holding,
Inc. (“Parent”) and one share of Class L common stock of Parent) with an
exercise price equal to the fair market value of a Unit on the date of grant.
The Options will be granted pursuant, and subject, to Parent’s 2010 Equity
Incentive Plan (the “Plan”, attached as Exhibit A) and an award agreement
substantially in the form as Exhibit B. The Options will vest in equal
installments on each of the first five anniversaries of the Effective Date. You
and the Company agree that the Units received upon exercise of the Options will
be subject to the Amended and Restated Stockholders Agreement among Parent, the
Company and certain other parties dated December 23, 2011, as from time to time
amended (attached as Exhibit C).

 



-1-

 

 

 

Benefit Plans. During your employment with the Company, you, and where
applicable your spouse and dependents, will be eligible to participate in all
benefit plans of the Company that are made available generally to other senior
executive officers of the Company, subject to the terms such plans. In addition
to holidays observed by the Company, you will be eligible for paid time off in
accordance with the policies of Company as in effect from time to time.

 

Reimbursement of Business Expenses. The Company will reimburse you for all
reasonable business expenses upon the presentation of statements of such
expenses in accordance with the Company’s policies and procedures now in force
or as such policies and procedures may be modified with respect to all senior
executive officers of the Company.

 

Severance: You will be eligible to participate in The Gymboree Corporation
Management Severance Plan, as amended (the “Severance Plan”) in accordance with
its terms. Your Severance Payment Percentage (as defined in the Severance Plan)
will be equal to 100%, which means that you will be entitled to receive 12
months’ Base Salary upon a termination of your employment by the Company without
Cause or a resignation by you for Good Reason (as defined in the Severance
Plan). Your COBRA Premiums Continuation Period (as defined in the Severance
Plan) will be 12 months.

 

Form I-9: The Immigration Reform and Control Act requires employers to verify
the employment eligibility and identity of new employees within three business
days of hire. Enclosed is a copy of the Form I-9 that you will be required to
complete. Please bring the appropriate documents listed on that form with you
when you report for work.

 

Withholding: All payments made by the Company under this letter agreement will
be reduced by any tax or other amounts required to be withheld by the Company
under applicable law.

 

Code of Conduct: You will be subject to, and you agree to comply with, the
Company’s Code of Conduct and Code of Ethics. You will also become a party to a
Confidential Information, Invention Assignment and Arbitration Agreement,
substantially in the form attached as Exhibit D.

 

Employment at Will. This letter agreement and your response are not intended to
constitute a contract of employment for a definite term. Employment with the
Company is at-will. This means that if you accept this offer both you and the
Company will retain the right to terminate your employment relationship at any
time, with or without notice or cause.

 



-2-

 

 

 

Section 409A. Notwithstanding anything to the contrary in this letter agreement
or the Severance Plan, if at the time of your termination of employment, you are
a “specified employee,” as defined below, any and all amounts payable under this
letter agreement or the Severance Plan on account of such termination of
employment that would (but for this provision) be payable within six months
following the date of termination, shall instead be paid on the next business
day following the expiration of such six-month period or, if earlier, the date
of your death, except to the extent of amounts that do not constitute
nonqualified deferred compensation under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”). For purposes of this letter agreement and
the Severance Plan, all references to “termination of employment” and
correlative phrases shall be construed to require a “separation from service”
(as defined in Section 1.409A-1(h) of the Treasury regulations after giving
effect to the presumptions contained therein), and the term “specified employee”
means an individual determined by the Company to be a specified employee under
Treasury regulation Section 1.409A-1(i). Each payment made under this letter
agreement or the Severance Plan shall be treated as a separate payment and the
right to a series of installment payments under this letter agreement or the
Severance Plan is to be treated as a right to a series of separate payments.
This letter agreement is intended to comply with or be exempt from the
requirements of Section 409A of the Code and shall be construed consistently
therewith. In any event, the Company makes no representations or warranties if
any of the provisions of or payments under this letter agreement or the
Severance Plan are determined to constitute nonqualified deferred compensation
subject to Section 409A of the Code but that do not satisfy the requirements of
that Section.

 

If you wish to accept this offer, please sign, date and return this letter
agreement to me. If you do accept as provided, this letter agreement will take
effect as a binding agreement between you and the Company on the date it is
received by me on behalf of the Company, provided that you satisfy the other
conditions set forth above in a timely manner. Please retain a copy of this
letter agreement for your records.

 

Joelle, formalities aside, I am personally gratified that you are joining us and
look forward to your contribution.

 

Sincerely,

 





/s/ Mark Breitbard   Mark Breitbard  

 



Accepted and agreed as of date first written above:

 

/s/ Joelle Maher   Joelle Maher  

 





 



-3-

